internal_revenue_service number release date index number 45k ---------------------------- -------------------------- ---------------------------------- ------------ -------------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact --------------- id no ------------- telephone number --------------------- refer reply to cc psi b06 plr-129713-07 date date ---------------------------------------------------------- ----------------- ------------- ------------------------------------------------------- ------------------------------------------------------------------------ legend taxpayer date state member a member b ----------------------------------------------------------------------------------------------------------- parent subsidiary ----------------------------------------------------------------------------------------------------------------- year a b c d dear ---- ------- --------------------------------------------------- ------------------------------------------------------------------------ ------- ------ ---- -------------- ----------- this letter responds to a letter dated date and subsequent correspondence submitted on behalf of taxpayer and parent by the authorized representatives requesting rulings under sec_45k formerly sec_29 of the internal_revenue_code the facts as represented are as follows taxpayer received plr-200430017 prior ruling on date which ruled on the issues addressed by this letter member a received substantially_similar rulings taxpayer seeks a confirmation of those rulings in light of the deemed termination of taxpayer under sec_708 parent seeks substantially identical rulings to those requested by taxpayer taxpayer is engaged in the production and sale of synthetic_fuel to unrelated subsidiary intends to elect under sec_301_7701-3 to change its entity member a is a state limited_liability_company wholly owned by subsidiary persons taxpayer is a state limited_liability_company treated as a partnership for federal_income_tax purposes member a owns a of the membership interests of taxpayer member b owns b of the membership interests of taxpayer subsidiary is a state limited_liability_company wholly owned by parent member a is disregarded as an entity separate from subsidiary for federal_income_tax purposes subsidiary currently has an election in place to be treated as an association_taxable_as_a_corporation for federal_income_tax purposes classification for federal_income_tax purposes from an association_taxable_as_a_corporation to an entity disregarded from its single owner parent the result of such an election is that subsidiary will be deemed to distribute all of its assets and liabilities which will include the membership interest in taxpayer to its single owner parent in liquidation of the corporation pursuant to sec_332 and sec_301_7701-3 as a result of the deemed transfer of subsidiary’s a membership interest in taxpayer taxpayer will be deemed to have been terminated and reconstituted under sec_708 in the request for prior ruling taxpayer represented that it will not operate the synthetic_fuel facility facility in excess of c tons in any_tax year and further that the variable payments made with respect to the acquisition of interests in taxpayer by parent and member b do not exceed of the total purchase_price for the interests in taxpayer on a net present_value basis proposed increase in production is attributable to the mechanical availability of the facility as shown through actual operations compared to the mechanical availability that was estimated at the time of the request for prior ruling taxpayer represents that the increased level of production for year will not cause the variable payments to exceed of the total purchase_price either i based on the projections contained in the request for prior ruling or ii based on the actual payments already made to date and expected to be made for the balance of the year purposes to an entity disregarded from its single owner and the proposed increased level of production for year as described in the ruling_request and subsequent correspondence the material facts submitted in the application_for prior ruling have not changed except for subsidiary’s election to change its classification for federal_income_tax for year taxpayer proposes to increase the level of production by d tons the the rulings requested by taxpayer and parent are a termination of taxpayer under sec_708 will not preclude the reconstituted partnership from relying on the rulings in prior ruling and from claiming a federal_income_tax credit under sec_45k formerly sec_29 for the production and sale of synthetic_fuel to unrelated persons and the rulings in prior ruling will remain in full force and effect following the deemed liquidation of subsidiary and resulting termination and the increased level of production as described in the ruling_request and subsequent correspondence the only factual changes that have occurred since the issuance of prior ruling are subsidiary’s election to change its classification for federal_income_tax purposes to an entity disregarded from its single owner and the increased level of production for year the rulings issued in prior ruling are not affected by the changed facts as described in the ruling_request and subsequent correspondence sec_708 provides that a partnership shall be considered as terminated if within a twelve-month period there is a sale_or_exchange of percent or more of the total interest in partnership capital and profits sec_1_708-1 provides that if a partnership is terminated by a sale_or_exchange of an interest the following is deemed to occur the partnership contributes all of its assets and liabilities to a new partnership in exchange for an interest in the new partnership and immediately thereafter the terminated partnership distributes interests in the new partnership to the purchasing partner and the other remaining partners in proportion to their respective interests in the terminated partnership in liquidation of the terminated partnership either for the continuation of the business by the new partnership or for its dissolution and winding up sec_1_708-1 applies to terminations of partnerships under sec_708 occurring on or after date sec_301_7701-3 provides that if an eligible_entity classified as an association elects under c i of this section to be disregarded as an entity separate from its owner the following is deemed to occur the association distributes all of its assets and liabilities to its single owner in liquidation of the association therefore as a result of its election subsidiary will be deemed to distribute all of its assets and liabilities including the a membership interest in taxpayer to parent in liquidation of the corporation under sec_301_7701-3 taxpayer accordingly will be deemed to terminate under sec_708 because there is an exchange of percent or more of the total interest in taxpayer’s capital and profits as a result of the termination taxpayer is deemed to contribute all of its assets and liabilities to a new partnership in exchange for an interest in the new partnership and immediately thereafter the terminated partnership distributes interests in the new partnership to the purchasing partner and the other remaining partners in proportion to their respective interests in the terminated partnership pursuant to sec_1_708-1 the sec_45k credit has always been a time sensitive credit in that eligibility for the credit is determined when facilities or wells producing qualified_fuels are placed_in_service and when the qualifying fuels are produced and sold to unrelated persons for example the sec_44d credit as originally enacted in the crude_oil windfall profit tax act of was generally available for the production and sale of alternative fuels after date and before date from facilities placed_in_service after date and before date on property which first began production after date the sec_45k credit has been extended by congress four times the placed-in- service deadline and the period for claiming the sec_45k credit were extended in the technical_and_miscellaneous_revenue_act_of_1988 for placed_in_service omnibus budget reconciliation act of for placed_in_service and for the end of the credit_period energy policy act of for placed_in_service and for the end of the credit_period and small_business job protection act of date for placed_in_service to apply to facilities placed_in_service after and that the placed-in-service deadline in sec_45k and sec_45k must be read as applying to when the facility is first placed_in_service within the applicable dates the placed-in-service deadlines contained in sec_45k and sec_45k focus on the facility and not the owner of the facility the legislative_history of sec_44d clearly shows that congress wanted to encourage the production of new alternative fuels from facilities first placed_in_service after and not provide tax incentive for production capacity in service before it is clear from the legislative_history of sec_44d that congress intended the credit accordingly the determination of whether a facility has satisfied the placed-in- service deadline under sec_45k and sec_45k is made by reference to when the facility is first placed_in_service not when the facility is placed_in_service by a transferee taxpayer therefore we conclude that a termination of taxpayer under sec_708 will not preclude the reconstituted partnership from claiming the sec_45k credit on the production and sale of synthetic_fuel to unrelated persons we further conclude that the rulings in prior ruling will remain in full force and effect following the deemed liquidation of subsidiary and resulting termination of taxpayer and the increased level of production for year the conclusions drawn and rulings given in this letter are subject_to the requirements that taxpayer i maintain sampling and quality control procedures that conform to astm or other appropriate industry guidelines at the facilities that are the subject of this letter ii obtain regular reports from independent laboratories that have plr-129713-07 analyzed the fuel produced in such facilities to verify that the coal used to produce the fuel undergoes a significant chemical change and iii maintain records and data underlying the reports that taxpayer obtains from independent laboratories including raw ftir data and processed ftir data sufficient to document the selection of absorption peaks and integration points except as specifically ruled upon above we express no opinion concerning the federal_income_tax consequences of the transaction described above this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in this ruling see dollar_figure of revproc_2007_1 2007_1_irb_1 however when the criteria in dollar_figure of revproc_2007_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely peter c friedman senior technician reviewer branch office of associate chief_counsel passthroughs and special industries
